UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1957



SHAWN L. SHOEN,

                                            Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                              Defendant - Appellee,

          and

STEVEN W. REDDISH; BRUCE W. PHEASANT,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Franklin T. Dupree, Jr.,
Senior District Judge. (CA-94-110-7-D)

Argued:   March 4, 1996                   Decided:   March 26, 1996


Before WILKINSON, Chief Judge, and HALL and WILKINS, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


ARGUED: John Drew Warlick, Jr., ELLIS, HOOPER, WARLICK, MORGAN &
HENRY, Jacksonville, North Carolina, for Appellant. Rudolf A.
Renfer, Jr., Assistant United States Attorney, Raleigh, North
Carolina, for Appellee. ON BRIEF: Janice McKenzie Cole, United
States Attorney, Raleigh, North Carolina, for Appellee.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Shawn Shoen, a former lance corporal in the Marine Corps,

appeals an order of the district court granting summary judgment to
the United States in Shoen's personal injury suit.      Shoen chal-

lenges the substitution of the United States for the original

defendants, the application of the Feres* doctrine to his suit, and

the validity of Feres itself.   He also asserts that he should have

been allotted additional time for discovery.

     We have considered the briefs and arguments of the parties,
and we now affirm the judgment of the district court for the rea-

sons stated in that court's memorandum opinions.   Shoen v. United

States, No. 7:94-CV-110-D3 (E.D.N.C., March 23, 1995, & September

6, 1995).




                                                           AFFIRMED




     *
         Feres v. United States, 340 U.S. 135 (1950).


                                 3